         Case 3:18-md-02843-VC Document 571 Filed 11/10/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  LAUREN PRICE, et al.,                              Case No. 18-md-02843-VC
                 Plaintiffs,
                                                     ORDER GRANTING MOTION TO
            v.                                       DISMISS PLAINTIFFS NAOMI
                                                     BUTLER AND PETER CHRISTLEY
  FACEBOOK, INC., et al.,
                                                     Re: Dkt. No. 503
                 Defendants.

       Facebook’s motion to dismiss the U.K. plaintiffs, Naomi Butler and Peter Christley, is

granted. Before they joined the lawsuit, Butler and Christley agreed to the replacement of

Facebook’s California forum selection clause with its new U.K. forum selection clause. The new

provision applies to “any claim, cause of action, or dispute” that “arises out of or relates to these

Terms or the Facebook Products”—defined to include the Facebook website and application.

The provision further specifies that it will “supersede any prior agreements.” This language

makes clear that the new forum selection provision is not limited to disputes that might arise
after its enactment; it covers disputes that have already arisen. See TradeComet.com LLC v.

Google, 435 F. App’x 31, 34-35 (2d Cir. 2011); Zink v. Merrill Lynch Pierce Fenner & Smith,

Inc., 13 F.3d 330, 332 (10th Cir. 1993). Thus, the fact that Butler and Christley are complaining

of privacy violations committed before the new provision took effect does not prevent it from

applying.

       Nor does it matter that this lawsuit was filed before Facebook adopted the new forum

selection provision. Butler and Christley were not plaintiffs in the original lawsuit; they were

merely absent members of a proposed class. See Smith v. Bayer Corp., 564 U.S. 299, 313 (2011).
They joined as named plaintiffs well after adoption of the new forum selection provision in an
         Case 3:18-md-02843-VC Document 571 Filed 11/10/20 Page 2 of 2




attempt to replace the named U.K. plaintiffs who originally filed suit but then dropped out.

Perhaps if Butler and Christley had been named plaintiffs from the start, Facebook could be

precluded from invoking the new forum selection clause against them. If a forum selection or

arbitration provision is adopted as a result of direct communications between a defendant and a

plaintiff, without the involvement of the plaintiff’s lawyers or a specific disclosure that it would

affect a pending lawsuit, this would certainly raise questions about its enforceability. But see

Newhall v. Chase Home Finance, 2010 WL 4387517, at *6 n.4 (D.N.J. Oct. 28, 2010); Salgado

v. Carrows, 33 Cal.App.5th 356, 359-362 (2019). But because Butler and Christley were not

plaintiffs in the case (and because they were not subject to a court order governing

communications between the defendant and proposed class members), this concern is not present

here.

        If Facebook had adopted the new forum selection provision in an attempt to undercut a

pending class action, that too could be an independent reason not to enforce it. Cf. AT&T Corp.

v. Care Medical Equipment, 2006 WL 1371651, at *2-3 (D. Or. May 15, 2006); see also Yei A.

Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081, 1088 (9th Cir. 2018). But as both sides

agree, this was not an attempt to undercut the class action. The new provision was required by

European law. And indeed, this case has hardly been undercut. It will proceed as a proposed

class action on behalf of all Facebook users in the United States; it is only the alleged violations
against U.K. Facebook users that will not be litigated here. And these U.K. Facebook users,

thanks to the new forum selection clause, can now pursue their claims against Facebook in their

home courts in the U.K.

        IT IS SO ORDERED.

Dated: November 10, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  2
